EXHIBIT 10.1 EXECUTION VERSION FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT This FOURTH AMENDMENT, dated as of September 28, 2009 (this “Fourth Amendment”), is by and among International Coal Group, Inc., a Delaware corporation (“Holdings”), ICG, LLC, a Delaware limited liability company and a wholly owned direct subsidiary of Holdings (“Borrower”), UBS AG, Stamford Branch, as administrative agent (the “Administrative Agent”) and the Lenders (as defined below) party hereto, and is with respect to the Second Amended and Restated Credit Agreement, dated as of June 23, 2006 (as amended, amended and restated, supplemented or otherwise modified from time to time, the “Credit Agreement”), among Holdings, Borrower, the Guarantors party thereto, the lenders party thereto (the “Lenders”), J.P. Morgan Securities Inc. and UBS Securities LLC, as Joint Lead Arrangers and Joint Bookrunners, JPMorgan Chase Bank, N.A. and CIT Capital USA Inc., as Co-Syndication Agents, Bank of America, N.A. and Wachovia Bank, N.A., as Co-Documentation Agents, JPMorgan Chase Bank, N.A. and Bank of America, N.A., as Issuing Banks, UBS Loan Finance LLC, as Swingline Lender, and UBS AG, Stamford Branch, as Issuing Bank, Administrative Agent and Collateral Agent, as amended by the First Amendment, dated as of January 31, 2007, the Second Amendment, dated as of July 31, 2007 and the Third Amendment and Limited Waiver, dated as of February 20, 2009.Capitalized terms used but not defined in this Fourth Amendment have the meanings given to such terms in the Credit Agreement. RECITALS WHEREAS, Borrower wishes to make certain amendments to the Credit Agreement, as more particularly described in Article I of this Fourth Amendment; and WHEREAS, the Lenders party hereto are willing to grant such waiver and to agree to such amendments on the terms and subject to the conditions contained herein. AGREEMENT NOW, THEREFORE, in consideration of the promises and the mutual agreements herein contained and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound, agree as follows: ARTICLE I AMENDMENTS TO CREDIT AGREEMENT Section 1.01Amendments Related to Defined Terms.The following defined terms are added to Section 1.01 of the Credit Agreement in their proper alphabetical order: ““Fourth Amendment” shall mean the Fourth Amendment to this Agreement, dated as of September 28, 2009.” ““Fourth Amendment Effective Date” shall mean the date on which of each of the conditions set forth in Article II of the Fourth Amendment has been either satisfied or waived.” Section 1.02Amendments Related to Financial Covenants. (a)Sections 6.10(a) and (b) of the Credit Agreement are deleted in their entirety and replaced with the following: “(a)Maximum Leverage Ratio.Permit the Leverage Ratio, at any date during any period set forth in the table below, to exceed the ratio set forth opposite such period in the table below: Period Leverage Ratio March 31, 2007 to December 31, 2007 8.75 to 1.0 January 1, 2008 to March 31, 2008 8.50 to 1.0 April 1, 2008 to June 30, 2008 7.50 to 1.0 July 1, 2008 to September 30, 2008 6.25 to 1.0 October 1, 2008 to December 31, 2008 5.50 to 1.0 January 1, 2009 to March 31, 2009 4.50 to 1.0 April 1, 2009 to June 30, 2009 4.25 to 1.0 July 1, 2009 to September 30, 2009 3.75 to 1.0 October 1, 2009 to December 31, 2009 3.25 to 1.0 January 1, 2010 and thereafter 3.00 to 1.0 (b)Minimum Interest Coverage Ratio.Permit the Consolidated Interest Coverage Ratio, at the last day of any period set forth in the table below, to exceed the ratio set forth opposite such period in the table below: Period Interest Coverage Ratio March 31, 2007 to June 30, 2008 1.25 to 1.0 July 1, 2008 to September 30, 2008 1.75 to 1.0 October 1, 2008 to December 31, 2008 2.00 to 1.0 January 1, 2009 to March 31, 2009 2.00 to 1.0 April 1, 2009 to June 30, 2009 2.00 to 1.0 July 1, 2009 to September 30, 2009 2.25 to 1.0 October 1, 2009 to December 31, 2009 2.75 to 1.0 January 1, 2010 and thereafter 2.75 to 1.0 ” 2 (b)The table and the proviso following the table in Section 6.10(d) of the Credit Agreement are deleted in their entirety and replaced with the following: “ Period Amount (in millions) January 1, 2007 to December 31, 2007 January 1, 2008 to December 31, 2008 January 1, 2009 to December 31, 2009 January 1, 2010 to December 31, 2010 January 1, 2011 to December 31, 2011 ; provided, however, that, with respect to fiscal year 2009, the aggregate amount of Capital Expenditures made in each of the following fiscal periods in such fiscal year shall not exceed (i) $32.5 million in the fiscal quarter ending on March 31, 2009, (ii) without duplication, $57.5 million in the aggregate in the two consecutive fiscal quarters ending on June 30, 2009, (iii) without duplication, $82.5 million in the aggregate in the three consecutive fiscal quarters ending on September 30, 2009 and (iv) without duplication, $100.0 million in the aggregate in such fiscal year; provided, further, however, that (x)if the aggregate amount of Capital Expenditures made in any fiscal year shall be less than the maximum amount of Capital Expenditures permitted under this Section6.10(d) for such fiscal year (before giving effect to any carryover), then an amount of such shortfall not exceeding 50% of such maximum amount (without giving effect to clause(z) below) may be added to the amount of Capital Expenditures permitted under this Section6.10(d) for the immediately succeeding (but not any other) fiscal year, (y)in determining whether any amount is available for carryover, the amount expended in any fiscal year shall first be deemed to be from the amount allocated to such fiscal year (in respect of any carryover from a prior year) and (z)the amount set forth in the table above for any period may be increased byan amountequal to (1) 50% of (2) the amount of (I) any Indebtedness incurred under Section 6.01(n) and/or Section 6.01(o) which a Responsible Officer of the Borrower has certified to the Administrative Agent will be used prior to the Revolving Maturity Date to finance Capital Expenditures and (II) any Equity Interests issued under Section 6.13 which a Responsible Officer of the Borrower has certified to the Administrative Agent will be used prior to the Revolving Maturity Date to finance Capital Expenditures, so long as the aggregate increase in Capital Expenditures permitted by this proviso since the First Amendment Effective Date does not exceed $250.0 million.” (c)Section 6.10(e) of the Credit Agreement is deleted in its entirety and replaced with the following: “(e)Minimum Liquidity.Permit the aggregate amount of the Loan Parties’ and their Subsidiaries’ Minimum Liquidity, at the last day of each calendar month in any period set forth in the table below, to be less than the amount set forth opposite such period in the table below or fail to deliver a Minimum Liquidity Certificate as required pursuant to Section 5.01(j): Period Amount (in millions) Third Amendment Effective Date to March 31, 2009 April 1, 2009 to April 30, 2009 May 1, 2009 to May 31, 2009 June 1, 2009 to June 30, 2009 July 1, 2009 to July 31, 2009 August 1, 2009 to August 31, 2009 September 1, 2009 to October 31, 2009 November 1, 2009 to December 31, 2009 January 1, 2010 to January 31, 2010 February 1, 2010 to February 28, 2010 March 1, 2010 to March 31, 2010 April 1, 2010 to April 30, 2010 May 1, 2010 to May 31, 2010 June 1, 2010 to June 30, 2010 July 1, 2010 to July 31, 2010 August 1, 2010 to August 31, 2010 September 1, 2010 to September 30, 2009 October 1, 2010 to October 31, 2010 November 1, 2010 to November 30, 2010 December 1, 2010 to December 31, 2010 ” Section 1.03Amendments Related to Applicable Margins. The table entitled “Applicable Margin for Revolving Loans, Swingline Loans and LC Participation Fee” (including the footnotes thereto) in Annex I of the Credit Agreement is deleted in its entirety and replaced with the following (including the footnotes thereto): 3 “ Revolving Loans and Swingline Loans (and LC Participation Fee) Leverage Ratio* Eurodollar ABR Level I ≥3.75:1.0 4.50% 3.50% Level II <3.75:1.0 but ≥2.50:1.0 4.25% 3.25% Level III <2.50:1.0 but >2.00:1.0 4.00% 3.00% Level IV <2.00:1.0 3.75% 2.75% ” * Note:Neither (i) cash charges reducing Consolidated Net Income incurred (directly, or otherwise) in connection with the Sago Mine Incident and the Viper Mine Incident nor (ii) extraordinary, non-recurring cash charges for any twelve-month period following the twelve-month period in which the Sago Mine Incident and/or the Viper Mine Incident occurred are added to Consolidated EBITDA for the purposes of calculating the Leverage Ratio to determine the Applicable Margin and the Commitment Fee pursuant to this Annex I. ARTICLE II. CONDITIONS TO EFFECTIVENESS Section 2.01Conditions to Amendments.The effectiveness of the amendments contained in Article I of this Fourth Amendment is conditioned upon satisfaction of the following conditions precedent (the date on which all such conditions precedent have been satisfied being referred to herein as the “Fourth Amendment Effective Date”). (a)Fees and Expenses. (i)The Arrangers and the Administrative Agent shall have received all Fees and other amounts due and payable on or prior to the Fourth Amendment Effective Date, including, to the extent invoiced, reimbursement or payment of all reasonable out-of-pocket expenses (including the reasonable legal fees and expenses of Latham & Watkins LLP, special counsel to the Agents, and the reasonable fees and expenses of any local counsel, appraisers, consultants and other advisors) required to be reimbursed or paid by Borrower hereunder or under any other Loan Document. 4 (ii)The Administrative Agent shall have received, for the benefit of each Lender whose signature page to this Fourth Amendment has been received no later than the date on which each of the other conditions in this Section 2.01 are satisfied, a fee equal to 0.50% of the aggregate Revolving Commitments, as of the Fourth Amendment Effective Date, of such Lender, which such fee shall be allocated pro rata among such consenting Lenders. (b)Loan Documents.All legal matters incident to this Fourth Amendment and the transactions contemplated hereby and the other Loan Documents shall be satisfactory to the Lenders and to the Administrative Agent and there shall have been delivered to the Administrative Agent an executed counterpart of each of the Loan Documents required to be executed and delivered on the Fourth Amendment Effective Date, including, but not limited to, (i) this Fourth Amendment and (ii) the consent of the Guarantors attached hereto as Exhibit A executed by each of the Guarantors (including any persons becoming Guarantors on the date hereof). (c)Officers’ Certificate.The Administrative Agent shall have received a certificate, dated the Fourth Amendment Effective Date and signed by the senior vice president and the chief financial officer of Borrower or such other person reasonably acceptable to the Administrative Agent, confirming compliance with the conditions precedent set forth in this Section 2.01 hereof and Sections4.02(b), (c) and (d) of the Credit Agreement. (d)Opinion of Counsel.The Administrative Agent shall have received, on behalf of itself, the other Agents and the Lenders, a favorable written opinion of Jones Day, special counsel for the Loan Parties, reasonably satisfactory in form and substance to the Administrative Agent, dated the Fourth Amendment Effective Date, addressed to the Agents and the Lenders and covering such matters relating to the transactions contemplated by this Fourth Amendment as the Administrative Agent shall reasonably request. (e)Solvency Certificate.The Administrative Agent shall have received a solvency certificate substantially in the form of ExhibitN to the Credit Agreement, dated the Fourth Amendment Effective Date and signed by the chief financial officer of Borrower or such other person reasonably acceptable to the Administrative Agent. (f)Representations and Warranties; No Default.(i) Each of the representations and warranties contained in Article III of the Credit Agreement shall be true and correct in all material respects as of the Fourth Amendment Effective Date, except that any representation and warranty that is qualified as to “Materiality” or “Material Adverse Effect” shall be true and correct in all respects as of the Fourth Amendment Effective Date, except to the extent such representations and warranties expressly relate to an earlier date and (ii) both before and after giving effect to this Fourth Amendment, no event shall have occurred and be continuing that constitutes a Default or an Event of Default. ARTICLE III. MISCELLANEOUS Section 3.01Execution of this Fourth Amendment; Authorization. This Fourth Amendment is executed and shall be construed as an amendment to the Credit Agreement and forms a part of the Credit Agreement to the extent applicable thereto. 5 Section 3.02Representations and Warranties. Borrower hereby represents and warrants to the Administrative Agent and the Lenders that, as of the date hereof: (a)Authority; Enforceability.(i) All consents, approvals and authorizations necessary for Borrower’s and Guarantors’ execution, delivery and performance of this Fourth Amendment and the Consent of Guarantors, as applicable, have been obtained or made and (ii) this Fourth Amendment and the Consent of Guarantors, as applicable, have been duly executed and delivered by Borrower and Guarantors and constitute the legal, valid and binding obligations of Borrower and Guarantors, respectively, enforceable against Borrower and Guarantors in accordance with their respective terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium or other laws affecting creditors’ rights generally and subject to general principles of equity, regardless of whether considered in a proceeding in equity or at law. (b)No Conflict.Neither the execution and delivery of this Fourth Amendment, the Consent of Guarantors nor any other agreement or instrument contemplated hereby, nor the performance of, and compliance with the terms and provisions of, this Fourth Amendment, the Consent of Guarantors or any such other agreement or instrument by any Loan Party will, at the time of such execution, delivery or performance, (i) violate or conflict with any provision of such Loan Party’s articles or certificate of incorporation or bylaws or other organizational or governing documents of such Loan Party, (ii)violate, contravene or materially conflict with any Requirements of Law or any other law, regulation, order, writ, judgment, injunction, decree or permit applicable to such Loan Party, except for any violation, contravention or conflict which would not reasonably be expected to have a Material Adverse Effect, (iii) (A) violate, contravene or conflict with the contractual provisions of, or cause an event of default under, any Loan Document or (B) violate, contravene or conflict with the contractual provisions of, or cause an event of default under, any other loan agreement, indenture, mortgage, deed of trust, contract or other agreement or instrument to which such Loan Party is a party or by which such Loan Party may be bound, except, with respect to clause (A) above, for any violation, contravention, conflict or default that would not reasonably be expected to have a Material Adverse Effect, or (iv) result in or require the creation of any Lien (other than those contemplated in or created in connection with the Loan Documents) upon or with respect to such Loan Party’s properties.No consent or authorization of, filing with, notice to or other act by or in respect of, any Governmental Authority or any other person is required in connection with the performance of and compliance with the terms and provisions of this Fourth Amendment, the Consent of Guarantors or any other agreement or instrument contemplated hereby. (c)Representations and Warranties in Credit Agreement.Each of the representations and warranties contained in Article III of the Credit Agreement is true and correct in all material respects as of the date hereof, except that any representation and warranty that is qualified as to “Materiality” or “Material Adverse Effect” shall be true and correct in all respects as of the date hereof, except to the extent such representations and warranties expressly relate to an earlier date. (d)No Default.Both before and after giving effect to this Fourth Amendment, no event has occurred and is continuing that constitutes a Default or an Event of Default. 6 Section 3.03No Waiver. Except as specifically modified pursuant to the terms of this Fourth Amendment, the terms and conditions of the Credit Agreement and the other Loan Documents remain in full force and effect and are hereby ratified and confirmed.Nothing herein shall limit in any way the rights and remedies of the Administrative Agent and the Lenders under the Credit Agreement and the other Loan Documents.The execution and delivery by the Lenders of this Fourth Amendment shall not constitute a waiver, forbearance or other indulgence with respect to any Default or Event of Default now existing or hereafter arising. Section 3.04Counterparts; Integration; Effectiveness. This Fourth Amendment may be executed in counterparts (and by different parties hereto on different counterparts), each of which shall constitute an original, but all of which when taken together shall constitute a single contract.This Fourth Amendment and any agreements referred to herein constitute the entire contract among the parties hereto relating to the subject matter hereof and supersede any and all previous agreements and understandings, oral or written, relating to the subject matter hereof.This Fourth Amendment shall become effective when it shall have been executed by each of Borrower and each of the requisite Lenders, and thereafter shall be binding upon and inure to the benefit of the parties to the Credit Agreement and, subject to and in accordance with Section 11.04 of the Credit Agreement, their respective successors and assigns; provided that the effectiveness of the waiver and amendments contained herein is conditioned upon the satisfaction of the applicable conditions set forth in Article II of this Fourth Amendment.Delivery of an executed counterpart of a signature page of this Fourth Amendment by telecopy shall be as effective as delivery of a manually executed counterpart of this Fourth Amendment. Section 3.05Severability. Any provision of this Fourth Amendment held to be invalid, illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such invalidity, illegality or unenforceability without affecting the validity, legality or enforceability of the remaining provisions hereof, and the invalidity of a particular provision in a particular jurisdiction shall not invalidate such provision in any other jurisdiction. Section 3.06GOVERNING LAW. THIS FOURTH AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. Section 3.07Headings. Article and Section headings used herein are for convenience of reference only, are not part of this Fourth Amendment and shall not affect the construction of, or be taken into consideration in interpreting, this Fourth Amendment. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] 7 IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be duly executed by their respective authorized officers as of the day and year first above written. ICG, LLC, as Borrower By: /s/ Bradley W. Harris Name: Bradley W. Harris Title: Sen. V.P., CFO, Treasurer and Asst Secretary INTERNATIONAL COAL GROUP, INC. By: /s/ Bradley W. Harris Name: Bradley W. Harris Title: Sen. V.P., CFO and Treasurer [SIGNATURE PAGE TO FOURTH AMENDMENT] UBS AG, STAMFORD BRANCH, as Issuing Bank, Administrative Agent and Collateral Agent By: /s/ Mary E. Evans Name: Mary E. Evans Title: Associate Director Banking Products Services, US By: /s/ Irja R. Otsa Name: Irja R. Otsa Title: Associate Director Banking Products Services, US UBS LOAN FINANCE LLC, as Lender By: /s/ Mary E. Evans Name: Mary E. Evans Title: Associate Director Banking Products Services, US By: /s/ Irja R. Otsa Name: Irja R. Otsa Title: Associate Director Banking Products Services, US [SIGNATURE PAGE TO FOURTH AMENDMENT] NATIONAL CITY BANK, as Lender By: /s/ David M. Metz Name: David M. Metz Title: Senior Vice President [SIGNATURE PAGE TO FOURTH AMENDMENT] STYX PARTNERS, L.P., as Lender By: Styx Associates LLC, its General Partner By: /s/ Kevin Genda Name: Kevin Genda Title: Senior Managing Director [SIGNATURE PAGE TO FOURTH AMENDMENT] BANK OF AMERICA, N.A., as Lender By: /s/ Tyler D. Levings Name: Tyler D. Levings Title: Senior Vice President SIGNATURE PAGE TO FOURTH AMENDMENT] GENERAL ELECTRIC CAPITAL CORPORATION, as a Bank and Lender By: /s/ Randall F. Hornick Name: Randall F. Hornick Title: Authorized Signatory [SIGNATURE PAGE TO FOURTH AMENDMENT] CIT CAPITAL USA INC., as Lender By: /s/ Marc Theisinger Name: Marc Theisinger Title: Vice President [SIGNATURE PAGE TO FOURTH AMENDMENT] BRANCH BANKING AND TRUST COMPANY, As Lender By: /s/ Richard E. Whisner, Jr. Name: Richard E. Whisner, Jr. Title: Senior Vice President [SIGNATURE PAGE TO FOURTH AMENDMENT] WACHOVIA BANK, NA, as Lender By: /s/ Matthew J. Levenson Name: Matthew J. Levenson Title: Vice President [SIGNATURE PAGE TO FOURTH AMENDMENT] EXHIBIT A CONSENT OF GUARANTORS Each of the undersigned is a Guarantor of the Obligations of Borrower under the Credit Agreement and hereby (a)consents to the foregoing Fourth Amendment, (b)acknowledges that notwithstanding the execution and delivery of the foregoing Fourth Amendment, the obligations of each of the undersigned Guarantors are not impaired or affected and all guaranties given to the holders of Obligations and all Liens granted as security for the Obligations continue in full force and effect, and (c)confirms and ratifies its obligations under the Credit Agreement and each other Loan Document executed by it.Capitalized terms used herein without definition shall have the meanings given to such terms in the Fourth Amendment to which this Consent of Guarantors is attached or in the Credit Agreement referred to therein, as applicable. IN WITNESS WHEREOF, each of the undersigned has executed and delivered this Consent of Guarantors as of September 28, 2009. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] INTERNATIONAL COAL GROUP, INC. By: /s/ Bradley W. Harris Name: Bradley W. Harris Title: Sen. V.P., CFO and Treasurer HUNTER RIDGE HOLDINGS, INC. By: /s/ Roger L. Nicholson Name: Roger L. Nicholson Title: Secretary HUNTER RIDGE, INC. By: /s/ Roger L. Nicholson Name: Roger L. Nicholson Title: Secretary BRONCO MINING COMPANY, INC. By: /s/ Roger L. Nicholson Name: Roger L. Nicholson Title: Secretary COALQUEST DEVELOPMENT LLC By: /s/ Roger L. Nicholson Name: Roger L. Nicholson Title: V.P. and Secretary HAWTHORNE COAL COMPANY, INC. By: /s/ Roger L. Nicholson Name: Roger L. Nicholson Title: V.P. and Secretary HUNTER RIDGE COAL COMPANY By: /s/ Roger L. Nicholson Name: Roger L. Nicholson Title: Secretary ICG ADDCAR SYSTEMS, LLC By: /s/ Bradley W. Harris Name: Bradley W. Harris Title: V.P. and Treasurer ICG BECKLEY, LLC By: /s/ Bradley W. Harris Name: Bradley W. Harris Title: V.P. and Treasurer ICG EAST KENTUCKY, LLC By: /s/ Bradley W. Harris Name: Bradley W. Harris Title: V.P. and Treasurer ICG EASTERN, LLC By: /s/ Bradley W. Harris Name: Bradley W. Harris Title: V.P. and Treasurer ICG EASTERN LAND, LLC By: /s/ Bradley W. Harris Name: Bradley W. Harris Title: V.P. and Treasurer ICG HAZARD, LLC By: /s/ Bradley W. Harris Name: Bradley W. Harris Title: Vice President and Treasurer ICG HAZARD LAND, LLC By: /s/ Bradley W. Harris Name: Bradley W. Harris Title: V.P. and Treasurer ICG ILLINOIS, LLC By: /s/ Bradley W. Harris Name: Bradley W. Harris Title: V.P. and Treasurer ICG, INC. By: /s/ Bradley W. Harris Name: Bradley W. Harris Title: Sen. V.P., CFO, Treasurer and Asst. Secretary ICG KNOTT COUNTY, LLC By: /s/ Bradley W. Harris Name: Bradley W. Harris Title: V.P. and Treasurer ICG NATURAL RESOURCES, LLC By: /s/ Bradley W. Harris Name: Bradley W. Harris Title: V.P. and Treasurer ICG TYGART VALLEY, LLC By: /s/ Bradley W. Harris Name: Bradley W. Harris Title: V.P. and Treasurer JULIANA MINING COMPANY, INC. By: /s/ Charles G. Snavely Name: Charles G. Snavely Title: President KING KNOB COAL CO., INC. By: /s/ Christina T. Brumley Name: Christina T. Brumley Title: Secretary MARINE COAL SALES COMPANY By: /s/ Roger L. Nicholson Name: Roger L. Nicholson Title: Secretary MELROSE COAL COMPANY, INC. By: /s/ Christina T. Brumley Name: Christina T. Brumley Title: Secretary PATRIOT MINING COMPANY, INC. By: /s/ Roger L. Nicholson Name: Roger L. Nicholson Title: Secretary POWELL MOUNTAIN ENERGY, LLC By: /s/ Bradley W. Harris Name: Bradley W. Harris Title: Vice President and Treasurer SIMBA GROUP, INC. By: /s/ Roger L. Nicholson Name: Roger L. Nicholson Title: Secretary UPSHUR PROPERTY, INC. By: /s/ Christina T. Brumley Name: Christina T. Brumley Title: Secretary VINDEX ENERGY CORPORATION By: /s/ Roger L. Nicholson Name: Roger L. Nicholson Title: Secretary WHITE WOLF ENERGY, INC. By: /s/ Roger L. Nicholson Name: Roger L. Nicholson Title: V.P. and Secretary WOLF RUN MINING COMPANY By: /s/ Roger L. Nicholson Name: Roger L. Nicholson Title: Secretary
